Citation Nr: 1827593	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-18 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for degenerative changes of the bilateral knees.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Yonelle Moore Lee, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1959 to November 1980.
This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision issued by the VA Regional Office (RO) in Portland, Oregon.

This matter was previously before the Board in September 2017, when it was remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

REMAND

The Board apologizes for the delay, however additional development is required to ensure compliance with prior remand directives.

In the Board's September 2017 remand, the VA examiner was asked to address a July 2015 medical opinion from a private medical doctor ("Dr. D.T."), specializing in orthopedics, noting that "I think it is a safe assumption that in [the Veteran]'s case that lifestyle and activities, including '10 years of crawling on my knees through an aircraft' was significant and possibly even the most significant factor in the development of degenerative arthritis in his knees..." The private opinion concluded: "I believe it is reasonable to assume that his time spent in military service was a causative factor of the development of degenerative arthritis of his knees, but cannot state with certainty that it would compromise [sic] more than 50% of causation."

Upon review of the November 2017 VA addendum opinion, the Board is unable to determine if the examiner considered the July 2015 private medical opinion when providing the requested addendum; as such, the Board finds that substantial compliance with the September 2017 remand directives has not been accomplished and an additional addendum opinion is needed.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should forward the Veteran's claims file to the author of the April 2014 and November 2017 VA orthopedic medical opinions for an additional addendum medical opinion addressing the July 2015 private medical opinion.  If, after review of the July 2015 private opinion, the examiner's opinion remains unchanged, a complete rationale for the opinion should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issue remaining on appeal. If the claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond. This case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




